 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 Green Tree Servicing, LLC,                               Case No.: 2:15-cv-00537-JAD-PAL

 4           Plaintiff

 5 v.                                                                Order Lifting Stay

 6 Las Vegas Rental & Repair, LLC, et al.                             [ECF Nos. 87, 88]

 7           Defendants

 8 ALL OTHER CLAIMS/PARTIES

 9
            Good cause appearing, IT IS HEREBY ORDERED that Green Tree Servicing’s motion
10
     to lift stay [ECF No. 88] is GRANTED IN PART, in that THE STAY IS LIFTED, but some of
11
     the other details and deadlines requested by the motion are denied or revised. Instead, IT IS
12
     FURTHER ORDERED that the parties have the following deadlines and obligations to move
13
     this case forward:
14
     Meet & Confer:
15
            The parties have until May 17, 2019, to meet and confer as defined by Local Rule IA
16
     1-3(f) regarding (1) what viable claims and defenses remain in the case in light of recent
17
     decisions from the Supreme Court of Nevada, (2) the issues that the parties intend to raise in
18
     their dispositive motions, and (3) whether they can resolve their differences without further
19
     litigation. A party representative must attend the meet and confer, either in person or by
20
     telephone. Requests to be excused from any aspect of this meet-and-confer requirement will be
21
     denied absent extraordinary circumstances.
22

23
 1 Certificate Required with Dispositive Motions:

 2         Any dispositive motion filed in this action must be accompanied by a declaration by the

 3 movant’s counsel that sets forth the details of the meet-and-confer in compliance with Local

 4 Rule IA 1-3(f)(2) and certifies that, despite good-faith efforts, the issues raised in the motion

 5 could not be resolved. The court may summarily deny any motion that fails to comply with this

 6 requirement.

 7 Dispositive-motion Deadline

 8         Dispositive motions must be filed by June 7, 2019.

 9

10         IT IS FURTHER ORDERED that because Defendant Monaco Landscape Maintenance

11 Association’s Renewed Motion for Summary Judgment was filed before this stay was lifted, that

12 motion [ECF No. 87] is DENIED without prejudice to its refiling with a certificate that

13 complies with this order.

14         Dated: April 22, 2019

15                                                            _________________________________
                                                                        ____
                                                                           _ _________
                                                                                     _ _____
                                                              U.S. District
                                                                         ct Judge
                                                                              dge Jennifer
                                                                            Judg
                                                                            Ju           fe A.
                                                                                  Jennniiffer A Dorsey
16

17

18

19

20

21

22

23



                                                     2
